Citation Nr: 0834404	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  06-06 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from September 1941 to 
November 1944.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, that denied the above claims.

In May 2006, the veteran testified at a personal hearing over 
which a hearing officer of the RO presided.  A transcript of 
the hearing has been associated with the veteran's claims 
file.

In an Informal Hearing Presentation dated in September 2008, 
the veteran's representative raised the issue of entitlement 
to a total disability rating based upon individual 
unemployability (TDIU).  The Board does not have jurisdiction 
of this issue as it has not been adjudicated by the RO.  
Absent a decision, a notice of disagreement and a substantive 
appeal the Board does not have jurisdiction of an issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993).  The issue is, therefore, referred to 
the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  A left shoulder disorder is manifested as a result of the 
veteran's period of active service.

2.  A right knee disorder is manifested as a result of the 
veteran's period of active service.

3.  A left knee disorder is manifested as a result of the 
veteran's period of active service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a left shoulder disorder have been met.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).

2.  The criteria for the establishment of service connection 
for a right knee disorder have been met.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).

3.  The criteria for the establishment of service connection 
for a left knee disorder have been met.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 or other law should be undertaken.  However, 
given the results favorable to the veteran, further 
development under the VCAA or other law would not result in a 
more favorable outcome or be of assistance to this inquiry.


In the decision below, the Board grants the claims of service 
connection for a left shoulder and bilateral knee disability.  
The RO will be responsible for addressing any notice defect 
with respect to the rating and effective date elements when 
effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2007).  

Service connection for arthritis may also be established 
based upon a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  In addition, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The record indicates that the veteran served on the U.S.S. 
Corry, a destroyer which saw combat action during the U.S. 
invasion of Normandy in 1944.  On June 6, 1944, the vessel 
hit a mine, exploded, and was ultimately submerged.  There 
were multiple resulting deaths and injuries among the crew.  
The survivors, to include the veteran, were rescued following 
several hours in cold water.  Thus, the veteran's assertions 
of the events occurring during such combat experiences are 
presumed credible.  See 38 U.S.C.A § 1154(b) (Providing in 
substance that in the case of veterans of combat, VA shall 
accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service-connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary); see 38 C.F.R. § 
3.304(d).

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
generally establish his claim by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events.  See Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).

During his May 2006 personal hearing, the veteran asserted 
that he injured his left shoulder and both knees during the 
mine explosion while on board the U.S.S. Corry.  He described 
the impact of the explosion caused injuries to his left 
shoulder and knees when he was knocked into various pipes in 
the engine room.  The veteran indicated that his symptoms had 
become worse ever since.  He indicated that following 
service, he had been hospitalized at a VA mental facility for 
about three and a half years due to a service-connected 
psychiatric disorder.  He also noted that he had had fallen 
off of a truck while working in 1956, but that his knees had 
already been weakened by then.

A service medical record dated in June 1944 shows that the 
veteran's health record was lost in action against the enemy 
at sea.

Available service medical records reveal a Physical 
Examination report dated in November 1944, which shows that 
at the time of his separation from service, the veteran was 
diagnosed with a psychiatric disorder associated with the 
aforestated experience while on board the U.S.S. Corry (the 
Board notes that the veteran has been awarded service 
connection for post-traumatic stress disorder as a result of 
the stated experiences).  Physical examination at the time 
revealed that his spine and extremities were normal.

Subsequent to service, a VA neuropsychiatric examination 
report dated in May 1945 shows, in pertinent part, that 
physical examination of the extremities was negative.

A VA Trial Visit Adjustment Report dated in July 1948 shows 
that a social worker which had assessed the veteran described 
that he had been in excellent physical health.

VA Field Examiner's deposition reports dated in February 1949 
shows that the veteran and his mother indicated that the 
veteran's condition, both mentally and physically, was good.  
It was indicated that he would go to dances, go fishing, play 
golf, and play tennis.

A lay statement from the veteran's sister dated in July 2001 
shows that she indicated that the veteran sustained physical 
trauma as a result of his experience during the sinking of 
the U.S.S. Corry.

A lay statement from the veteran's brother dated in July 2001 
shows that he indicated that the veteran sustained physical 
injuries, to include impaired knee function, as a result of 
his experience during the sinking of the U.S.S. Corry.

A VA outpatient treatment record dated in April 2004 shows 
that it was indicated that it was more likely than not that 
injuries to his knees that the veteran sustained in the 
service related to explosions on his ship caused his knees to 
later require cartilage surgery and disability, thus making 
his knees service connected.  It was also indicated that 
trauma to his left shoulder in the explosion likely caused 
his present shoulder disability.

A lay statement from the veteran's brother dated in February 
2003 reiterated that the veteran sustained physical injuries, 
injury to both knees, as a result of his experience during 
the sinking of the U.S.S. Corry.

Additional lay statements from the veteran's sister dated in 
May 2004 and April 2006 show that she reiterated that the 
veteran injured his knees during service.  She described that 
his symptoms first manifested in approximately 1957 and then 
became progressively worse over time.

In May 2008, the veteran was scheduled for a VA examination, 
however, he failed to report for the examination.



In light of the veteran's combat service, his credible 
account of having injured his left shoulder and bilateral 
knees in a combat-related explosion during service, the 
April 2004 VA outpatient treatment record which shows a left 
shoulder and bilateral knee disability associated with 
service, and resolving doubt in the veteran's favor, the 
Board finds that a left shoulder and bilateral knee 
disability had their onset as a result of the veteran's 
period of active service.

The Board acknowledges that there is no clear evidence of a 
left shoulder or bilateral knee injury in service, and that 
the treatment records soon after separation from service do 
not demonstrate a chronic left shoulder or bilateral knee 
disorder.  However, there is evidence of the in-service 
explosion and sinking of the U.S.S. Corry on which the 
veteran was serving.  The veteran's consistent statements, 
along with the corroborating lay statements from his brother 
and sister, are considered probative and tend to lend greater 
weight to the April 2004 VA outpatient treatment record which 
relates the left shoulder and bilateral knee disorders to the 
reported incident in service.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Board 
finds that the lay testimony describing the onset and 
chronicity of the left shoulder and bilateral knee disorders 
following the in-service explosion and sinking of the U.S.S. 
Corry to be credible and supported by the later diagnosis.  
Id.

In light of the veteran's combat service aboard the U.S.S. 
Corry, the credible accounts of having current left shoulder 
and bilateral knee disorders since combat-related service, 
the current diagnoses with a relevant nexus opinion, and 
resolving doubt in the veteran's favor, the Board finds that 
the current left shoulder and bilateral knee disorders are 
related to the veteran's trauma during active service.



In reaching these determinations, the Board notes that the 
April 2004 VA outpatient treatment record shows that it was 
more likely than not that injuries to his knees and left 
shoulder in service were related to his current disabilities.  
In this matter, the veteran's lay evidence of in-service 
incurrence is accepted as sufficient proof of service 
connection, since his assertions are consistent with the 
circumstances, conditions, and hardships of his combat 
service.  

Further, there is no negative medical opinion evidence.  
Although the Board is not required to accept medical 
authority supporting a claim, VA must provide reasons for 
rejecting that evidence and, more importantly, must provide a 
medical basis other than its own unsubstantiated conclusions 
in support of a determination.  Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Here, because the only medical opinion evidence 
supports the veteran's claim, service connection for a left 
shoulder and bilateral knee disorder is warranted.  In this 
regard, the Board points out that the Court has cautioned VA 
against seeking an additional medical opinion where favorable 
evidence in the record is unrefuted, and indicated that it 
would not be permissible to undertake further development if 
the purpose was to obtain evidence against an appellant's 
claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 
(2003).

While further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional 
medical opinion, under the benefit of the doubt rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Thus, 
with the resolution of all reasonable doubt in the veteran' 
favor, the Board finds that the veteran has satisfied his 
burden of showing that he suffers from a chronic left 
shoulder and bilateral knee disability as a result of an 
combat-related injury during service in World War II.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007);  
Libertine, 9 Vet. App. at 523-24.


ORDER

Service connection for a left shoulder disorder is granted.

Service connection for a right knee disorder is granted.

Service connection for a left knee disorder is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


